Citation Nr: 1749815	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to include as due to in-service radiation exposure. 

2.  Entitlement to service connection for colon cancer, to include as due to in-service radiation exposure.

3.  Entitlement to service connection for heart disability, claimed as aortic valve failure, status post replacement, to include as due to in-service radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

In January 2012, the Veteran testified at a hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  In an August 2017 letter, the Veteran and his representative were notified of his right to another Board hearing.  The Veteran responded in September 2017, indicating that he does not wish to appear for another Board hearing. 

In May 2012, the Board reopened the thyroid cancer claim and remanded all issues on appeal for the RO to prepare a summary of the Veteran's radiation exposure and to then forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.  In November 2012, the Under Secretary for Health rendered a negative opinion.  

Nevertheless, in March 2015, the Board remanded the case for an additional time after determining that the Under Secretary of Health failed to provide an estimate of the Veteran's exposure to ionizing radiation in service.  In January 2017, an additional negative opinion was rendered and included the estimates per the Board's remand directives. 

The case has now been returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional remand is necessary in order to provide the Veteran with a VA examination. 

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed veterans."  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  38 U.S.C.A. § 1112 (c) (West 2014); 38 C.F.R. § 3.309 (d) (2017). 

The second avenue for service connection is through 38 C.F.R. § 3.311 (b)(2) (2017).  This provision provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 
The third avenue for service connection is through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that under Combee, the Veteran is at the very least entitled to a VA examination in connection with his claims on appeal.  As noted by the Veteran's representative in a July 2017 informal hearing presentation (IHP), he was never afforded a VA examination in connection with his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider for claimed disabilities.  **If new records are identified, request and associate them with the claims file.

3.  Then, provide the Veteran a VA examination with an appropriate examiner/s to determine the nature and etiology of his thyroid cancer, colon cancer, and heart disabilities.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.



Upon review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

Please provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's thyroid cancer, colon cancer, and  heart disease had their onset in service or is otherwise etiologically related to his period of service, including his exposure to radiation in service from September 14, 1978 to September 5, 1981.

In doing so, the examiner's attention is called to the following: 

(i) Army records dated in August 1976 that indicate the 3rd Infantry Unit in Wurzburg, Germany, was required to check sights found defective and rifles found contaminated.  It was noted that commanders were to determine if the advantages inherent in the sight were sufficient to warrant its continued use in light of the radiological contamination problems.  

(ii) Army record dated in December 1980 also notes that sights utilizing Promethium (PM147) caused many problems when they broke and contaminated the weapons, arms racks, and arms rooms.  

(iii)  Army records dated in June 1981 disclosing that the Veteran was exposed to PM147 rifle site radiation in 1979, which continued until 1981.  Sometimes, the rifle sight had eight rads; however, other doses may have been higher or lower.

(iv)  In June 1981, treatment records showing that the Veteran had hair loss on his arms and legs, and that his hairline began to recede as well as notation that he had severe headaches with tunnel vision.

(v)  A February 1986 record indicating that the post surgeon, Colonel A.F., contacted Aberdeen Providing Ground to discuss the Veteran's radiation exposure.  She indicated that no person would accept that the Veteran had an undue amount of exposure.  However, she stated that the documentation would be included in his records in the hope to have an authority investigate the amount of radiation exposure and the subsequent symptoms. 

(vi)  An October 2010 (received February 2012) letter from the Veteran's private physician indicating that upon review of the Veteran's records, he believed that he was exposed to radiation and opined that, in light of the history of thyroid and colon cancers, it is as likely as not that the radioactive exposure played a role in the cancers.

(vii)  An additional October 2010 (received January 2013), medical opinion from another private physician who treated the Veteran's cancer, indicating that the Veteran's thyroid and colon cancers occurred under the age of 52, which was unusual and were, "as likely as not ...caused by the ionizing radiation exposure which he had received" while in the military, and that his cancers "were caused by his ionized radiation exposure to the tritium and promethium-147."  The physician added that "The patient's radiation exposure occurred approximately 20 to 25 years from the time of the occurrence of his cancers, which is the expected time period of radiation exposure to the time of developing cancers associated with the radiation exposure."

(viii)  The November 2012 Under Secretary for Health opinion. 

(ix)  The January 2017 Under Secretary for Health opinion. 

(ix) Military research literature submitted by the Veteran indicating that both PM147 and Tritium H3 were used in weapons sights, and that PM147 may cause excess internal dosing through ingestion, whereas excess dosing from Tritium H3 occurs through its ready absorption in the lungs and skin.  See Richard Comer & John Knapton, Radiological Hazards of Tritium and Promethium-147 Activated Luminous Devices, in Ballistic Research Laboratory (BRL) Memorandum Report 1934 (U.S. Army Aberdeen Research and Development Center, Sep. 1968).  

(x)  The Veteran's lay assertions during his March 2010 RO hearing, January 2012 Board hearing , and his January 2013 statement indicating that broken weapon sights that he replaced exposed him to both PM147 and Tritium H3.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary as well as explain the conflicting opinions. 

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




